Citation Nr: 0021223	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-27 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
(UI) manifested by shortness of breath.

Entitlement to service connection for an UI manifested by 
neuropsychiatric signs or symptoms, including memory loss, 
loss of concentration, and dizziness.

Entitlement to service connection for an UI manifested by GI 
(gastrointestinal) signs or symptoms, including epigastric 
disturbances, diarrhea, and vomiting.

Entitlement to service connection for an UI manifested by 
muscle aches and cramps, joint stiffness, and fatigue.

Entitlement to service connection for an UI manifested by 
nose bleeds.

Entitlement to service connection for a personality disorder 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, D.R.L., and M.T.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1989 to June 
1992, including a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from May 31 to September 3, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that denied the 
conditions shown on the first page of this decision.


REMAND

Service medical records show that the veteran was 
hospitalized at the Womack Medical Center at Fort Bragg, 
North Carolina for psychiatric treatment and evaluation in 
May 1992 and that the diagnoses were polysubstance abuse and 
personality disorder.  The summary and clinical findings 
concerning this hospitalization are not of record and should 
be obtained from the National Personnel Records Center (NPRC) 
because they are relevant to the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At a hearing before the undersigned in June 2000, the veteran 
testified to the effect that he had received treatment at 
various hospitals in Charleston, North Carolina, since 
separation from service and that not all of the reports of 
these hospitalizations had been submitted.  He should be 
advised that any reports of treatment for disabilities being 
considered in this appeal are relevant and should be 
submitted.  Robinette v. Brown, 8 Vet. App. 69 (1995).

At the hearing in June 2000, the veteran also testified to 
the effect that he had applied for disability benefits from 
the Social Security Administration (SSA) and that they denied 
the claim.  He testified to the effect that they had medical 
reports that had not been considered by VA.  The decision of 
the SSA and any medical records in the possession of that 
agency are relevant to the veteran's claims and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Since the veteran's VA medical examination in 1996 for former 
veterans of the PGW, the controlling regulation, 38 C.F.R. 
§ 3.317, has been amended to extend the presumptive period to 
December 31, 2001.  In addition, new examination guidelines 
have been implemented.  The veteran should be given the 
benefit of these changes.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the summary and 
clinical records concerning the veteran's 
hospitalization in May 1992 at the Womack 
Medical Center for psychiatric treatment 
from the NPRC.

2.  The veteran should be advised that 
the reports of his treatment for various 
conditions at hospitals in Charlotte, 
North Carolina, or at any other medical 
facility, since his separation from 
service are relevant to the claims being 
considered in this appeal and should be 
submitted.

3.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
veteran's recent claim for disability 
benefits.  A copy of the SSA decision 
concerning the veteran's claim for 
disability benefits should also be 
obtained.

4.  The veteran should be afforded 
another VA examination focusing on his 
PGW UI claims, using the new guidelines 
set forth in the January 6, 1998, joint 
memorandum of the VA Under Secretary for 
Benefits and the VA Under Secretary for 
Health, with particular attention to 
guideline no. 7.

5.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




